                                          Case 5:20-cv-03664-LHK Document 167 Filed 05/18/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     CHASOM BROWN, et al.,                               Case No. 20-CV-03664-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                          ORDER RE: COURT’S WEBSITE
                                  14             v.

                                  15     GOOGLE LLC,
                                  16                    Defendant.

                                  17
                                              In response to a recent media inquiry, the Court clarifies for all that the Court’s website
                                  18
                                       during the February 25, 2021 motion to dismiss hearing did use the Nonprofit version of Google’s
                                  19
                                       ProSE and had the settings set to turn off ads and promotions. However, due to an incorrect
                                  20
                                       configuration, the Court’s website did not turn off ads and promotions. As of March 18, 2021, this
                                  21
                                       has been corrected.
                                  22
                                       IT IS SO ORDERED.
                                  23
                                       Dated: May 18, 2021
                                  24

                                  25
                                                                                       ___________________________________
                                  26                                                   LUCY H. KOH
                                                                                       United States District Judge
                                  27
                                                                                         1
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER RE: COURT’S WEBSITE
